By writ of certiorari we here review denial of a writ of mandamus in the circuit court.
Plaintiff, while a student in the central high school of the city of Lansing, became a member of an association or student fraternity styled "Phi Epsilon." The general school law, chapter 33, pt. 2, Act No. 319, Pub. Acts 1927 (2 Comp. Laws 1929, §§ 7664-7667), made it unlawful for him to join or belong to any school fraternity or student secret society, gave the school board power to suspend or expel a violator, and declared it illegal for school officials to give an offender credit for a subject pursued or to graduate such an one. Plaintiff was in the senior class. The school officers found plaintiff guilty upon his own confession, permitted him to pursue his studies, but refused him credits and a graduation diploma. In the circuit court plaintiff was denied a writ of mandamus commanding the defendants to award him school credits and a graduation diploma. Testimony was taken in the circuit court and the court found:
"That Verne Steele admitted before the superintendent of schools and the principal of the high school that he was a member of the Phi Epsilon fraternity; that he knew that the fraternity was being maintained contrary to the said law and against the rules and regulations of the school authorities of the city of Lansing; that he knew the penalties for being affiliated with such fraternity."
This finding, having support of evidence, cannot in this proceeding be reviewed.
It was claimed in the circuit, and is claimed here by defendants, that plaintiff had no remedy by writ of mandamus. Mandamus is a proper remedy. Valentine v. Independent SchoolDistrict, 187 Iowa, 555 (174 N.W. 334, 6 A.L.R. 1525). *Page 35 
Counsel for plaintiff contend that:
"The statute applies only to secret societies and petitioner was not a member of a secret society."
This is answered by the following provision of the statute:
"A public school fraternity, sorority, or secret society, as contemplated by this act, is hereby defined to be any organization whose active membership is composed wholly or chiefly of pupils of the public schools of this State and perpetuating itself by taking in additional members from the pupils enrolled in the public schools on the basis of the decision of its membership rather than upon the right of any pupil who is qualified by the rules of the school to be a member of and take part in any class or group exercises," etc. (2 Comp. Laws 1929, § 7664).
Counsel for plaintiff contend that the mentioned statute is unconstitutional and void for the following reasons:
"1. The subject-matter of chapter 33 is not germane to and is not embraced in and covered by the title of Act No. 319.
"2. The withholding of school credits earned and the prohibition as to graduation of any person who shall violate the act constitutes 'cruel and unusual punishment.'
"3. Relator is deprived of 'liberty' without due process of law.
"4. Relator is deprived of 'property' without due process of law.
"5. Relator is denied the 'equal protection of the laws.' "
The title to the act embraced legislation for the establishment and regulation of public schools, inclusive of rights, powers, duties, and privileges, together *Page 36 
with penalties for violations. The purpose actuating the legislature is found in the following declaration in the act:
"Every such fraternity, sorority, and secret society as herein defined is declared an obstruction to education, inimical to the public welfare, and illegal."
There is no merit in the first point.
Plaintiff was not suspended or expelled. He has not been deprived of education in the high school, for he has been permitted to take the course, but only denied credits for the last semester and graduate diploma. School credits involve deportment, subordination to discipline, and obedience to rules and regulations established by the legislature for the promotion of the best interests of the public schools and good order therein. Plaintiff joined the fraternity in defiance of the law, exhibits no contrition, and now wants his will, and not the law, to prevail. Loss of right to school credits and a graduate's diploma, based upon a wilful violation of the statute does not, by any stretch of imagination, constitute cruel and unusual punishment.
The remaining three reasons invoke the Fourteenth Amendment to the Federal Constitution.
It was well said in University of Mississippi v. Waugh,105 Miss. 623, 633 (62 So. 827, L.R.A. 1915 D, 588, Ann. Cas. 1916 E, 522):
"The Fourteenth Amendment to the Constitution of the United States was never intended to act as an accomplice to any young man who wanted to take advantage of the gratuitous advantages offered the youths to obtain an education and yet refuse to obey and submit to the disciplinary regulations enacted by the legislature for the welfare of the institutions of learning. The right to attend the educational institutions *Page 37 
of the State is not a natural right. It is a gift of civilization, a benefaction of the law. If a person seeks to become a beneficiary of this gift, he must submit to such conditions as the law imposes as a condition precedent to this right. The act in question is not class legislation. It is quite the reverse, and seeks to destroy the possibility of the existence of any class at the educational institutions. No State or Federal Constitution is violated by this act in any way. Complainant is not deprived of any constitutional right, unless complainant can be said to have a constitutional right to breach the discipline of the school and set at naught the laws of the State."
That case, so far as it involved the Fourteenth Amendment, was reviewed in Waugh v. University of Mississippi,237 U.S. 589 (35 Sup. Ct. 720), and affirmed. The court stated among other things:
"It is said that the fraternity to which complainant belongs is a moral and of itself a disciplinary force. This need not be denied. But whether such membership makes against discipline was for the State of Mississippi to determine. It is to be remembered that the university was established by the State and is under the control of the State, and the enactment of the statute may have been induced by the opinion that membership in the prohibited societies divided the attention of the students and distracted from that singleness of purpose which the State desired to exist in its public educational institutions."
Plaintiff also contends that the statute "is class legislation in that it unfairly and unreasonably discriminates against him and other public school students and in favor of pupils in private, parochial, and denominational schools." There is no merit in this. *Page 38 
An examination of reported cases discloses that for many years educators, in behalf of educational efficiency, have endeavored to suppress membership of pupils in school fraternities. By the great weight of authority the statute is valid. See Wilson v. Board of Education, 233 Ill. 464
(84 N.E. 697, 15 L.R.A. [N. S.] 1136, 13 Ann. Cas. 330); University ofMississippi v. Waugh, supra; Waugh v. University ofMississippi, supra; Sutton v. Board of Education, 306 Ill. 507
(138 N.E. 131); Wayland v. Hughes, 43 Wn. 441
(86 P. 642); Lee v. Hoffman, 182 Iowa, 1216 (166 N.W. 565, L.R.A. 1918 C, 933); Bradford v. Board of Education, 18 Cal.App. 19
(121 P. 929).
The determination in the circuit court is affirmed, with costs to defendants.
BUTZEL, C.J., and SHARPE, NORTH, and FEAD, JJ., concurred with WIEST, J.